Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 07/22/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7 are pending, of which claim 1 was amended, and claims 39,40,41,42,43,44,45,46,47,48 were new.  The amendments of claim 1 and new claims 39,40,41,42,43,44,45,46,47,48 are sufficiently supported by the originally filed disclosure.

Information Disclosure Statement
The information disclosure statement filed 04/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 1, 2, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6564768 (herein known as BAUER).

With regard to claim 1, BAUER teaches an air filtration system comprising:, especially at c2ln45-60
 a primary filter element 27, especially at c8ln14-19, fig 1
 an air filter in second air intake "pre-cleaner", especially at c4ln35-50, fig 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine an embodiment of BAUER with an air filter in second air intake "pre-cleaner" (in-combination positioned upstream of the primary filter element in an air flow direction) of BAUER for the benefit of additional air cleaning as determined as needed (since BAUER teaches the bypass valve is disclosed at the intersection of the two lines forming a "common line", and the air filter (pre-filter) is disclosed prior to this "common line", then it is also, taken that in combination the bypass valve would positioned upstream of the primary filter element and downstream of the pre-cleaner in the air flow direction, especially at fig 1, c4ln36-50)
BAUER teaches a bypass valve 13 actuatable between a first position and a second position, especially at c8ln6-14, fig 1
 intake air (through a first flow path) to be filtered bypasses the air filter in second air intake "pre-cleaner" (in-combination) and flows to the primary filter element 27 when the bypass valve is in the first position, especially at c8ln6-14, fig 1

 an air quality characteristic sensor 14, especially at fig 1, c7ln32-39
 a controller (from among others "a switching amplifier") configured to: receive a feedback signal from the air quality characteristic sensor indicative of a sensed air "moisture" (quality characteristic) of the intake air, especially at fig 1, c7ln32-45
 actuate the bypass valve between the first position and the second position via an actuation mechanism 17, especially at fig 1, c7ln20-45

With regard to claim 2, BAUER teaches
 wherein the bypass valve includes a flap 23 and a "shaft" and "pivot" within scope of a hinge, especially at fig 1, c7ln40-50, c8ln6-14

With regard to claim 3, BAUER teaches
wherein the bypass valve includes a plurality of parts 23 within the scope of louvers, especially at fig 1, c7ln40-50, c8ln6-14

With regard to claim 6, BAUER teaches
 wherein the sensed air quality characteristic relates to an amount of moisture in the intake air, especially at fig 1, c7ln32-45


Allowable Subject Matter
Claim(s) 4,5,7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims;
claims 39,40,41,42,43,44,45,46,47,48 are allowable;
and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 7, particularly “Without agreeing to or acquiescing in the Examiner’s positions, independent claim 1 has"
page(s) 7, particularly “been amended as follows:
page(s) 7, particularly “1. An air filtration system comprising:
page(s) 7, particularly “a primary filter element;
page(s) 7, particularly “a pre-cleaner positioned upstream of the primary filter element in an air flow direction;

page(s) 7, particularly “an air quality characteristic sensor; and
page(s) 7, particularly “a controller configured to:
page(s) 7, particularly “receive a feedback signal from the air quality characteristic sensor indicative of a sensed air quality characteristic of the intake air, and
page(s) 7, particularly “actuate the bypass valve between the first position and the second position via an actuation mechanism.
page(s) 7, particularly “Applicant respectfully submits that Upadhyay, Carmon, and Bauer, alone or in any proper combination, fail to disclose, teach, or suggest an air filtration system having “a bypass valve positioned upstream of the primary filter element and downstream of the pre-cleaner in the air flow direction,” as recited in independent claim 1.
page(s) 7, particularly “First, Applicant submits that Upadhyay fails to disclose, teach, or suggest “a bypass valve positioned upstream of the primary filter element and downstream of the pre-cleaner in the air
page(s) 8, particularly “flow direction,” as recited in amended independent claim 1. Upadhyay is generally directed to an air inlet system having a hydraulic actuator (222) 
page(s) 8, particularly “In contrast to the aforementioned features of claim 1, Upadhyay discloses that the “Th]ydraulic actuator 222 is coupled to pre-filter 216 for controlling positioning of pre-filter 216 between operating position 402 and bypass position 404 (shown in phantom in FIG. 3). In the embodiment, hydraulic actuator 222 moves pre-filter to bypass position 404 by positioning pre- filter 216 closer to upper hood member 210.” Upadhyay at paragraph [0036]. Upadhyay fails to disclose that the hydraulic actuator is positioned between two filtration elements, such as the “primary filter element” and the “pre-cleaner,” as recited in independent claim 1.
page(s) 8, particularly “Second, Applicant submits that Upadhyay fails to disclose, teach, or suggest a “bypass valve actuatable between a first position and a second position,” where “intake air to be filtered [flows] through a first flow path when the bypass valve is in the first position,” and where “intake air to be filtered [flows] through a second flow path . .. when the bypass valve is in the second position;,” as recited in amended independent claim 1 (emphasis added). Upadhyay discloses moving the panel pre-filters (216) from an operating position to a non-operating position, such that 
page(s) 9, particularly “positioned upstream of the main filter such that the intake air travels through different flow paths when the valve is in the first position compared to the second position.
page(s) 9, particularly “Carmon is not cited for curing, and fails to cure, the deficiencies of Upadhyay with respect to independent claim 1, as outlined above.
In response, respectfully, the Examiner does not find the argument persuasive.  the previous 35 U.S.C. § 102 rejection (“UPADHYAY”) have been withdrawn in light of Applicant’s amendment(s) to the claim(s); though, the amendment necessitated the new ground(s) of rejection presented in this Office action.

Applicant argues at page(s) 9, particularly “Applicant also submits that Bauer fails to disclose, teach, or suggest “a bypass valve positioned upstream of the primary filter element and downstream of the pre-cleaner in the air flow direction,” as recited in amended independent claim 1."
page(s) 9, particularly “As shown in FIG. 1 of Bauer, two different inlets (10 and 11) both combine into a common line, and all of the air flows through the filter element (27). 
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 1, BAUER teaches the bypass valve is disclosed at the intersection of the two lines forming a "common line", and the air filter (pre-filter) is disclosed prior to this "common line", then it is also, taken that in combination the bypass valve would positioned upstream of the primary filter element and downstream of the pre-cleaner in the air flow direction, especially at fig 1, c4ln36-50)
BAUER teaches a bypass valve 13 actuatable between a first position and a second position, especially at c8ln6-14, fig 1
 intake air (through a first flow path) to be filtered bypasses the air filter in second air intake "pre-cleaner" (in-combination) and flows to the primary filter element 27 when the bypass valve is in the first position, especially at c8ln6-14, fig 1

 an air quality characteristic sensor 14, especially at fig 1, c7ln32-39
 a controller (from among others "a switching amplifier") configured to: receive a feedback signal from the air quality characteristic sensor indicative of a sensed air "moisture" (quality characteristic) of the intake air, especially at fig 1, c7ln32-45
 actuate the bypass valve between the first position and the second position via an actuation mechanism 17, especially at fig 1, c7ln20-45


Applicant argues at page(s) 9, particularly “Carmon and Upadhyay were not cited for curing, and fail to cure, the deficiencies of Bauer with respect to claim 1 as outlined above."
page(s) 9, particularly “For at least these reasons, Applicant respectfully submits that independent claim 1 is patentable in view of Upadhyay, Carmon, and Bauer, along or in any proper combination. Claims 2—7 depend from independent claim 1 and are patentable for at least the reason that claims 2—7 depend from a patentable independent claim. Accordingly, Applicant respectfully requests that the rejections of claims 1—7 under 35 U.S.C. § 103 be withdrawn.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776